Citation Nr: 0932305	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  05-27 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for skin disorders, 
claimed as skin tumors and moles. 

2.  Entitlement to service connection for a urinary bladder 
disorder. 

3.  Entitlement to service connection for bilateral hearing 
loss.  


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1973. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for high frequency hearing loss, and from 
a June 2004 rating decision that denied service connection 
for skin tumors and moles and for a urinary bladder disorder.  

In March 2008, the Board remanded the claims for further 
development, and they are now before the Board for 
adjudication.  As noted in the remand, the Board found that 
the RO decision of January 2002 that denied service 
connection for high frequency hearing loss was not final.  
Therefore, a petition to reopen a final disallowed claim with 
new and material evidence is not required, and the Board 
recharacterized the issue on appeal as for service connection 
for bilateral hearing loss.    

The issues of service connection for a urinary bladder 
disorder and for bilateral hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran's skin disorders, diagnosed as seborrheic 
keratoses, dermatosis papulosa nigra, and lipomatosis, 
manifested several years after service and are not related to 
any aspect of service including exposure to herbicides or 
radiation.  


CONCLUSION OF LAW

Skin disorders, claimed as skin tumors and moles, were not 
incurred in service nor may they be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.311 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006)  

Here, the RO sent correspondence in April 2004 which informed 
the Veteran of the information and evidence required to 
substantiate the claim and which also informed him of the 
information and evidence VA was to provide and which the 
Veteran was to provide.  The notice did not provide 
information on the criteria for assignment of a rating or 
effective date.  However, the Board concludes that such error 
was harmless given that service connection is being denied, 
and hence no rating or effective date will be assigned with 
respect to the claimed skin disorders.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  In the March 2008 
remand, the Board requested that the RO obtain from the 
Veteran the name and location of the VA medical facility 
where he underwent skin surgery in 1978 and the names and 
addresses for the private physicians and medical facilities 
from whom he received medical treatment for skin or bone 
tumors in May 1993 and in August and September 1996.   The 
Appeals Management Center requested that information from the 
Veteran in March 2008.  No response was received.  The Board 
also requested an additional VA skin examination, and the 
report of a June 2008 VA examination has been associated with 
the claims file.  Thus, the Board concludes that the remand 
instructions have been accomplished and that VA has satisfied 
both the notice and duty to assist provisions of the law.

The Veteran served as a clerk and administrative supervisor 
in the U.S. Air Force including service in the Republic of 
Vietnam from August 1969 to August 1970.  He retired at the 
rank of Technical Sergeant.  He contends that his skin 
disorders are related to exposure to herbicides and radiation 
in service.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A Veteran who served in the Republic of Vietnam between 
January 9, 1962, and May 7, 1975, is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary.  
Service in the Republic of Vietnam includes service in other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 U.S.C.A.
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Service connection based on herbicide exposure will be 
presumed for certain specified diseases that become manifest 
to a compensable degree within a specified period of time.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The 
following diseases are associated with herbicide exposure for 
purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, type two diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), AL amyloidosis, and certain soft-tissue 
sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).   

However, even if a Veteran is not entitled to presumptive 
service connection for a disease claimed as secondary to 
herbicide exposure, VA must also consider the claim on a 
direct service-connection basis.  When a disease is first 
diagnosed after service but not within the applicable 
presumptive period, service connection may nonetheless be 
established by evidence demonstrating that the disease was in 
fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Service personnel records showed that the Veteran served in 
the Republic of Vietnam from 1969 to 1970.  In correspondence 
in October 2003, the Veteran reported that he had been 
sprayed with herbicides on one occasion in 1969.   Based on 
the dates of his service in Vietnam, the Veteran is presumed 
to have been exposed to herbicides in service.  

In correspondence in October 2000, the Veteran noted that he 
assisted in making a bomber aircraft ready for post-flight 
procedures.  In correspondence in October 2003, the Veteran 
reported that he was assigned to decontamination crews that 
cleaned a bomber aircraft after "drop missions" while 
stationed at an airbase in Morocco in 1955.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain types of cancer that 
are presumptively service connected specific to radiation- 
exposed Veterans.  38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be 
service connected pursuant to 38 C.F.R. § 3.311.  Third, 
service connection may be granted under 
38 C.F.R. § 3.303(d) when it is established that the disease 
diagnosed after discharge is the result of exposure to 
ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Board notes that 
non-ionizing radiation such as electromagnetic radiation from 
aircraft radar is not for consideration under these criteria. 

Under the first method of service connection based on 
ionizing radiation exposure, a "radiation-exposed Veteran" is 
defined by 38 C.F.R. § 3.309(d)(3) as a Veteran who while 
serving on active duty or on active duty for training or 
inactive duty training, participated in a radiation-risk 
activity.  "Radiation-risk activity" is defined to mean on 
site participation in a test involving the atmospheric 
detonation of a nuclear device or several other activities 
not evident in this case.  It does not include exposure to 
low level radiation associated with handling nuclear weapons 
or exposure to non-ionizing radiation.  38 C.F.R. § 3.309 
(d).  As there is no evidence that the Veteran participated 
in the specified activities, this method of service 
connection is not applicable in this case. 

Under the second method of service connection, skin cancer is 
listed as a "radiogenic disease."  38 C.F.R. § 3.311 
(b)(2).  The Board will evaluate the claim under the criteria 
for radiogenic disease and for direct service connection 
under 38 C.F.R. § 3.303 to determine if the Veteran's current 
skin disorder is a "radiogenic disease" or a disorder that 
first manifested in service or is related to any other aspect 
of service. 

Service treatment records do not contain a Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141); 
therefore, the Veteran was not monitored for occupational 
radiation exposure.  There is no evidence in the personnel or 
medical records that the Veteran was screened and monitored 
in the program for individuals assigned duties associated 
with nuclear weapons. 

Service treatment records showed that the Veteran was treated 
in July and August 1961 for tinea corporis and tinea cruris.  
The Veteran also received treatment in September 1963 for a 
furuncle of the left thigh and in October 1969 for a groin 
rash that an examiner noted was probably fungal in origin.  
The furuncle (or boil) was successfully drained and the other 
skin symptoms were treated with surface medication.  In May 
1973, an examiner noted an asymptomatic ganglion cyst of the 
left wrist.  No treatment was provided.  No chronic skin 
disorders were reported by the Veteran or noted by examiners 
on physical examinations in 1956, 1962, 1966, and 1968 or on 
a retirement physical examination in July 1973.  Service 
treatment records are silent for any treatment of any acute 
symptoms of exposure to chemical agents.  

In December 1973, the RO granted service connection for a 
ganglion cyst of the left wrist.  No skin disorders were 
noted on a VA physical examination in May 1974.  

In a notice of disagreement in July 2005, the Veteran stated 
that he had a tumor over his left eye surgically removed at a 
VA facility in the summer of 1978.   He also stated that he 
had a tumor removed from his collar bone in May 1993 and 
additional surgery in August and September 1996.  

VA outpatient treatment records from June 1979 to August 1979 
showed that the Veteran received treatment for tinea pedis 
and erythrasma in the groin.  Examiners prescribed oral and 
surface medication.  The Veteran also underwent excision of a 
sebaceous cyst near his left eye.  None of the disorders were 
diagnosed as cancerous, and there was no follow-up treatment.  

As previously noted, the AMC requested that the Veteran 
provide the names and addresses of the private physicians who 
provided treatment for tumors in 1993 and 1996 so that the 
associated clinical records could be obtained.  No response 
was received from the Veteran.  

In January 2004, a VA treatment provider noted that the 
Veteran had epidermal cysts or lipomas removed from his left 
anterior neck and left eyebrow in 1996.  The provider noted 
large 8 centimeter and 11 centimeter epidermoid cysts vs. 
lipoma on the left anterior shoulder and mid upper back.   VA 
outpatient treatment records from September 2000 to January 
2007 contained no new clinical observations of a recurrence 
of the cysts.  A May 2004 X-ray of the neck showed no 
localized soft tissue abnormalities.   

In June 2008, a VA physician noted a review of the claims 
file including the VA treatment for cysts in 1979.  He noted 
the Veteran's reports of exposure to herbicide in service and 
the removal of recurrent cysts on the chest and face between 
1979 and 1994.  He also noted current warts on the body and 
scalp for which the Veteran used a weekly shampoo treatment.  
On examination, the physician diagnosed multiple verruciform 
papules compatible with seborrheic keratoses on the temples 
and face and dermatosis papulosa nigra lesions of the cheek 
area of the face, upper back, and anterior torso.  All were 
benign.  The physician also observed several lipomas on the 
base of the neck, left clavicle, and right arm which he 
diagnosed as lipomatosis.   "'Lipomatosis' is 'a condition 
characterized by localized, or tumor-like, accumulations of 
fat in the tissues'."  Betties v. Brown, 6 Vet. App. 333, 335 
(1994).  The physician noted that none of the disorders were 
functionally limiting and were not associated with herbicide 
exposure.  

The Board concludes that service connection for skin 
disorders, to include diagnoses of seborrheic keratoses, 
dermatosis papulosa nigra, and lipomatosis is not warranted.  
None of the disorders was diagnosed as a form of skin cancer.  
Therefore, the disorders are not among those found to be 
associated with exposure to herbicides or classified as 
radiogenic diseases.  Furthermore, the Board finds not 
credible the Veteran's report that he received radiation 
exposure while performing post-flight duties on bomber 
aircraft because the service personnel records do not show 
monitoring for radiation exposure or screening for duties 
associated with nuclear weapons.  

The Board acknowledges that the Veteran was treated in 1961, 
1963, and 1969 for tinea pedis, a furuncle of the left thigh, 
and a groin rash.  In each case, the symptoms resolved with 
medication, and examiners did not diagnose a chronic skin 
disorder.  There was no indication in the service treatment 
records of a continuity of symptoms of these different skin 
disorders.  Furthermore, the symptoms were not continuous 
after service as a VA examination in 1974 showed normal skin 
with no mention of complaints by the Veteran of any skin 
symptoms.  The Veteran was granted service connection for the 
left wrist ganglion.  The first manifestation of a lipoma or 
epidermal cyst was in 1979, several years after service, with 
reported additional treatment and surgery through 1993.  VA 
outpatient records from September 2000 to January 2007 show 
notations of the history of epidermal cysts in the 1990s and 
evidence of epidermal cysts in June 2004 but no clinical 
observations or treatment for other skin disorders.  There is 
no competent evidence relating the cysts to service.  A VA 
examiner in 2008 noted warts, seborrheic keratoses, benign 
dermatosis papulosa nigra lesions, and lipomas.  
Nevertheless, there is no competent evidence showing that 
these current disorders are related to the skin disorders 
treated in the 1960s and the VA examiner specifically opined 
that the current conditions were not related to exposure to 
herbicides in service.  

While the Veteran is competent as a lay person to describe 
skin symptoms he has had over the years, he is not competent 
to relate current skin conditions to the other skin 
conditions that were noted in service or to herbicide 
exposure.  In that regard, the Board has considered whether 
another VA examination or opinion is necessary to address 
whether the current skin disorders are related to the 
conditions noted in service.  However, as there is no 
competent evidence indicating that skin conditions first 
shown years after service may be related to other skin 
conditions that were noted in service or any other aspect of 
service, another VA examination or opinion is not necessary.  

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for skin conditions, claimed as skin 
tumors and moles, is denied. 


REMAND

The Veteran contends that his urinary bladder disorder first 
manifested in service or, alternatively, is secondary to a 
service-connected lumbosacral myositis.  He further contends 
that his bilateral hearing loss is the result of exposure to 
excessive noise in service.  

Urinary Bladder Disorder

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When service 
connection is established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The 
Board notes that there was an amendment to the provisions of 
38 C.F.R. § 3.310 in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 
7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a nonservice-connected disability by 
a service-connected one is judged.  

Service medical records showed that the Veteran was treated 
in 1954, 1960, and 1964 for urinary and testicular discomfort 
with laboratory tests that showed infections of unknown 
origin.  On each occasion, the diagnosis was prostatitis, 
epididymitis, or orchitis.  In a July 1973 retirement 
physical examination, the physician noted a history of 
prostatitis and symptoms of frequent or painful urination 
every one to two weeks related to prostatitis.  The records 
are silent for any symptoms, diagnosis, or treatment for any 
bladder disorders.  

In June 1974, a VA examiner diagnosed chronic prostatico-
seminovesiculitis and residuals of right epididymitis.  In 
December 1973, the RO granted service connection for 
prostatitis and for epididymitis and orchitis.  The Board 
notes that the Veteran has since been granted a 40 percent 
rating for prostatitis based on voiding interval and 
frequency of use of absorbent garments.  

In April 2001, a VA examiner noted the Veteran's reports of 
continued urinary frequency since 1954.  The examiner noted 
that the Veteran had not been treated for infection.  
Outpatient VA treatment records from July to September 2003 
showed that the Veteran reported continued urinary frequency 
and pain and the onset of urge incontinence with occasional 
traces of blood in the urine.  The examiners diagnosed 
prostatitis and urinary tract infection.  

In October 2003, a VA examiner reviewed the claims file and 
noted the history of prostatitis in service and ordered an 
urodynamic study. In December 2003, a VA physician reviewed 
the results of the study and diagnosed neurogenic bladder as 
the cause of the urge incontinence.  In November 2004, a VA 
urologist noted that the Veteran was scheduled for another 
urinary test, but a cytoscopy procedure was performed instead 
to relieve a bladder neck contracture.  

In September 2005, a VA examiner noted the history of urinary 
symptoms and surgical procedures and the Veteran's reports of 
continued urinary incontinence.  The examiner noted an 
enlarged prostate, that the surgery had improved the 
Veteran's voiding function, and that the urgency and urinary 
tract infections had improved with medication. The examiner 
diagnosed benign prostatic hypertrophy, overactive bladder, 
and erectile dysfunction.  

In July 2008, a VA physician noted the Veteran's history of 
back injury in 1958 but also noted the Veteran's reports of 
difficulty voiding and obstructive symptoms since 1954.  The 
physician also noted that the Veteran had undergone a 
transurethral resection of the prostate in 2004 and a test of 
voiding residual in 2005.  On examination, the physician 
noted no neurogenic dysfunction of the lower extremities.  
The physician stated that in view of the previous diagnoses 
of benign prostate hypertrophy and erectile dysfunction with 
bladder neck contraction, the difficulty voiding was not 
clearly indicated to be of neurogenic origin.  However, the 
physician did not comment on whether the Veteran's urinary 
urge incontinence, recurrent bladder infections, or 
overactive bladder are secondary to or aggravated by the 
service-connected prostatitis or whether the various 
diagnoses and symptoms are all manifestations of a single 
prostate-related disorder.  An additional examination and 
medical opinion is necessary to decide the claim.  38 C.F.R. 
§ 3.159 (c).  

Further, a notice letter in October 2003 and subsequent 
statements of the case and supplemental statements of the 
case did not provide the Veteran with the criteria for 
substantiating service connection for urinary bladder 
disorder on the basis of causation or aggravation by an 
another service-connected disorder pursuant to 38 C.F.R. 
§ 3.310.  An adequate notice is required before proceeding 
with the adjudication of the claim under all the relevant 
criteria.   

Bilateral Hearing Loss

In this case, the Board determined in a May 2008 remand that 
the Veteran expressed timely disagreement with the RO's 
January 2002 decision.  The Board determined that it had 
jurisdiction and that the decision was not final.  The Board 
directed that development including an examination be 
conducted.  The Board notes that the Veteran is not 
represented and that the sequence of procedural steps taken 
in this case presents an unusual situation.  The Veteran 
clearly petitioned to reopen his claim, expressing 
disagreement with the merits of the original decision, and 
perfected a timely appeal, again discussing the merits of the 
decision.  Further, VA at the direction of the Board obtained 
an audiometric examination in 2008 while simultaneously 
considering the requirement for new and material evidence to 
reopen the claim.  Resolving all doubt in favor of the 
Veteran, the Board will conclude that the Veteran's actions 
were timely prior to the September 2008 statement of the 
case, that VA obtained additional evidence and that he 
clearly sought a decision by the Board on the merits.  
Therefore, the Board will proceed with adjudication of an 
appeal of the original January 2002 decision without applying 
the requirements for new and material evidence and without 
receipt of a formal substantive appeal following the 
September 2008 statement of the case.  

Service personnel records showed that the Veteran's primary 
method of service was as a clerk and administrative 
supervisor.  In correspondence in October 2000, the Veteran 
stated that he was exposed to frequent aircraft engine run-up 
on taxing and end of runway thrust for take-off.  He stated 
that he was now unable to hear portable radio calls in the 
performance of his former duties as a corrections officer.  

An audiogram obtained at the time of a military physical 
examination in October 1968 indicated threshold levels of 25 
decibels in the right ear at 4000 Hz at the same level in the 
left ear at 6000 Hz.  However, normal hearing was shown on an 
audiogram obtained at the time of a retirement physical 
examination in July 1973.  The Veteran was not tested on a 
regular basis for hearing acuity.  In January 2002, the RO 
denied service connection for bilateral hearing loss because 
there was no evidence in the service treatment records of 
hearing loss that met the VA criteria for a hearing 
disability.  

In June 2008 a VA audiologist noted a review of the claims 
file including the July 1973 audiogram that showed normal 
hearing.  The audiologist noted the Veteran's reports of 
military duties as a clerical airman working near the flight 
line.  The Veteran's post-service occupation was as a 
corrections officer in a prison, and he reported using 
hearing protection during weapons qualifications.   The 
audiologist noted the Veteran's reports that he had 
difficulty understanding speech including radio transmissions 
necessary during his former employment.  An audiometric 
examination showed puretone thresholds of 25, 25, 30, 40 and 
40 decibels at 500, 1000, 2000, 3000, and 4000 Hz 
respectively in the right ear and 15, 15, 30, 45, and 40 
decibels at the same respective frequencies in the left ear.  
Speech recognition scores were 76 percent in the right ear 
and 80 percent in the left ear.  No organic ear deficits were 
noted.  The audiologist diagnosed normal hearing through 1000 
Hz and mild to moderate sensorineural hearing at higher 
frequencies bilaterally.  The audiologist concluded that it 
was less likely as not that the hearing loss was the result 
of noise exposure in service because the Veteran's hearing 
was normal at the time of retirement from service.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the absence of documented hearing loss 
while in service is not fatal to a claim for service 
connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
When a Veteran does not meet the regulatory requirements for 
a disability at separation, he can still establish service 
connection by showing that a current disability is causally 
related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-
160 (1993). A claimant who seeks to establish service 
connection for a current hearing disability must show, as is 
required in a claim for service connection for any 
disability, that a current hearing disability is the result 
of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record including that pertinent to service.  38 
U.S.C.A. §§ 1110, 1131; C.F.R. §§ 3.303.  

In this case, the Veteran provided lay evidence of exposure 
to high noise levels in service.  The single medical opinion 
of record was that the Veteran's bilateral hearing loss was 
not related to service based on evidence of normal hearing at 
the time of discharge from service.  Therefore, an additional 
examination and opinion addressing all the evidence of record 
including the Veteran's in-service exposure to high noise 
levels is necessary to decide the claim.  38 C.F.R. § 3.159 
(c).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his 
representative, if any, with notice of 
the criteria to substantiate service 
connection for a urinary bladder disorder 
on the basis of secondary service 
connection for a disorder that is caused 
or aggravated by a service-connected 
disability.  

2.  Schedule the veteran for a VA 
genitourinary system examination.  
Request that the examiner review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the examiner provide an evaluation 
of the veteran's bladder and prostate 
symptoms and provide an opinion whether 
any urinary bladder disability is 
separate from service-connected 
prostatitis and, if so, whether it is as 
likely as not (50 percent or greater 
possibility) related to active service?  
If not, is the separate urinary bladder 
disability at least as likely as not (a 
probability of 50 percent or greater) 
caused by the service-connected prostate 
or back disorders?   If not, is the 
separate urinary bladder disability at 
least as likely as not (a probability of 
50 percent or greater) aggravated (i.e., 
permanently worsened) by the service-
connected prostate or back disorders?  A 
complete rationale must be provided for 
all opinions.  

3.  Schedule the Veteran for a VA 
audiometric examination.  Request that 
the examiner review the claims file and 
note review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
Veteran's bilateral hearing loss and 
provide an opinion whether any loss of 
hearing acuity is at least as likely as 
not (50 percent or greater possibility) 
related to exposure to high noise levels 
in service.  A complete rationale must be 
provided for the opinion.    

4.  Then, readjudicate the claims for 
service connection for a urinary bladder 
disorder and for bilateral hearing loss.  
If either decision remains adverse to the 
Veteran, provide the Veteran with a 
supplemental statement of the case, which 
includes the criteria set forth in 
38 C.F.R. § 3.310, and an opportunity to 
respond.  Thereafter, return the case to 
the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


